internal_revenue_service number release date index number 280g -------------------------- ------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- ------------------ telephone number --------------------- refer reply to cc tege eb ec plr-138402-05 date date legend taxpayer director company bank date date a_trust state a b dear ----------------- --------------------------------------- -------------------- ----------------------------------- ------------------------------------------ ------------------- ---------------------- ---------- ---------------- ------------ ----------- this letter is a response to a request for a private_letter_ruling dated date submitted on behalf of taxpayer by its authorized representative in its request for a ruling taxpayer asks for rulings concerning director’s status as a disqualified_individual for purposes of sec_280g and sec_4999 of the internal_revenue_code director is the former chairman of the board_of directors of company the bank_holding_company of bank on date company merged with taxpayer in a transaction that constituted a change in ownership or control of company within the meaning of sec_280g of the code prior to the merger company was publicly traded director was a member of the board_of directors of taxpayer from date until date at which point he resigned his seat on the board_of directors and his position as chairman of the board during the 12-month_period preceding the merger director served as the chairman of the board_of directors of company and was neither a shareholder owning directly or indirectly more than one percent of the stock of plr-138402-05 company nor was he one of the top one percent highest paid employees or consultants of company or bank as chairman of company’s board_of directors director received an annual fee of dollar_figurea this fee was larger than the fee paid to other members of company’s board_of directors the difference was in consideration for director’s additional responsibilities as chairman of the board director was not on the payroll as an employee of company or bank and all compensation was reported on form 1099-misc director also received pre-determined grants of non-qualified stock_options in amounts consistent with those received by other directors of company these awards were granted pursuant to the non-employee provisions of company’s stock_option plan director received these awards annually except for in the calendar_year prior to the change in control when director declined the award in addition to serving as chairman of company’s board_of directors director also served on the board_of trustees of trust a real_estate_investment_trust organized under the laws of state a under the law of state a_trust operates as a corporation and the board_of trustees serves as the board_of directors of trust trust was formed by director and two other individuals associated with the company and the bank and the bank contributed real_estate_assets to the trust taxpayer represents that for purposes of the private_letter_ruling request the company and the trust would be considered part of an affiliated_group for purposes of sec_280g and sec_4999 of the code director received no additional compensation_for any services rendered in his capacity as a member of the trust’s board_of trustees by virtue of the change in control of the company director was entitled to certain benefits which had an aggregate value of dollar_figureb the amount by which this amount exceeded director’s base_amount for purposes of sec_280g and sec_4999 was placed in escrow the escrowed amount pending a ruling by this office on the application of sec_280g and sec_4999 to the escrowed amount sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines the term excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines the term parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change i in the ownership or effective_control of the corporation or ii in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals or exceeds an amount equal to three times the base_amount plr-138402-05 sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_280g defines a disqualified_individual as an individual who is an employee independent_contractor or other person specified in the regulations who performs personal service for any corporation and is an officer shareholder or other highly_compensated_individual sec_1_280g-1 of the regulations q a provides that an individual is a disqualified_individual with respect to a corporation if at any time during the disqualified_individual determination_period the individual is an employee or independent_contractor of the corporation and is with respect to the corporation a shareholder an officer or a highly-compensated_individual according to q a taxpayers may rely on these regulations after date for the treatment of any parachute_payment sec_1_280g-1 q a provides that the disqualified_individual determination_period is the portion of the year of the corporation ending on the date of the change in ownership or control of the corporation the change in ownership period and the twelve month period immediately preceding such change in ownership period for purposes of q a a corporation may elect to use its taxable_year or the calendar_year q a provides that a shareholder is a disqualified_individual if that shareholder owns stock of a corporation during the disqualified_individual determination_period having a fair_market_value that exceed sec_1 percent of the total fair_market_value of the outstanding shares of all classes of the corporation's stock for purposes of determining the amount of stock owned by an individual the constructive_ownership rules of sec_318 shall apply sec_318 states that if a person has an option to acquire stock such stock shall be considered as owned by such person q a provides that a highly_compensated_individual with respect to a corporation is any individual who is or would be if the individual were an employee a member of the group consisting of the lesser or the highest paid percent of the employees of the corporation rounded up to the nearest integer or the highest paid employees of the corporation when ranked on the basis of the compensation as determined under q a earned during the disqualified_individual determination_period for purposes of the preceding sentence the number of employees of the corporation is the greatest number of employees the corporation has during the disqualified_individual determination_period however no individual whose annualized compensation during the disqualified_individual determination_period is less than the amount described in sec_414 of the code for the year in which the change in ownership or control occurs will be treated as a highly_compensated_employee because director during the disqualified_individual determination_period was neither a shareholder under q a nor a highly_compensated_individual under q a plr-138402-05 the sole basis for finding director to be a disqualified_individual for purposes of sec_280g and sec_4999 of the code is whether he would be considered an officer q a provides that whether an individual is an officer with respect to a corporation is determined on the basis of all the facts and circumstances in the particular case such as the source of the individual’s authority the term for which the individual is elected or appointed and the nature and extent of the individual’s duties any individual who has the title of officer is presumed to be an officer unless the facts and circumstances demonstrate that the individual does not have the authority of an officer however an individual who does not have the title of officer may nevertheless be considered an officer if the facts and circumstances demonstrate that the individual has the authority of an officer generally the term officer means an administrative executive who is in regular and continued service the term officer implies continuity of service and excludes those employed for special and single transactions in the request for a ruling it is represented that director did not have administrative executive authority over company bank or trust therefore based solely on the information and representations submitted and set forth above we rule as follows based on his role as chairman of the board_of directors of company director is not a disqualified_individual for purposes of sec_280g and sec_4999 of the code based on his role as a member of the board_of trustees of trust director is not a disqualified_individual for purposes of sec_280g and sec_4999 of the code the payment of the escrowed amount to director will not result in the disallowance of the deduction for the payment to director under sec_280g of the code the payment of the escrowed amount to director will not result in the imposition of an excise_tax on the payment of such amount under sec_4999 of the code except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be sued or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant plr-138402-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ___________________________________ robert misner senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities
